Opinion by
Judge Cofer:
After careful search therefor,-we do not find in the transcript the amended answer and counterclaim which the record shows appel*764lant’s counsel offered to file. We cannot, therefore, decide that the chancellor erred in refusing to allow it to be filed.
M. Mundy, for appellant. Mix & Boothe, for appellee.
The record shows such a pleading was tendered, and that the motion to file it was denied; but'it does not appear to have been in any way made a part of the record; and if it were before us we could not, as has been repeatedly decided, treat it as constituting any part of the record of the case. The case of Ballard v. Caperton, 2 Met. 412, and Mayer v. Mayer, 3 Ib. 298, related to the costs incurred, while the relation of husband and wife existed. In this case that relation ceased, with the judgment divorcing the appellee, and with it his liability for costs of the appellant, ceased.
Petition overruled.